EPAZZ, Inc. 445 East Ohio, Suite 250 Chicago, IL 60611 Phone: (312) 955-8161 December 11, 2007 Mr. Hugh Fuller Division of Corporate Finance Securities and Exchange Commission Mail Stop 4561 100 F. Street N.E. Washington D.C. 20549 Phone (202) 551-3853 Fax (202) 772-9210 Re: EPAZZ, Inc. Amendment No. 4 to Form SB-2 Filed November 28, 2007 File No. 333-139117 Dear Mr. Fuller: Request is hereby made to accelerate the effectiveness of the above referenced registration statement to 1:00 p.m. Eastern Standard Time, Thursday, December 13, 2007, or as soon thereafter as practicable. Additionally, EPAZZ, Inc. (the "Company") acknowledges that: o Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; o The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and o The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, EPAZZ, Inc. /s/ Shaun Passley Shaun Passley Chief Executive Officer
